MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any                           Mar 15 2017, 6:46 am
court except for the purpose of establishing                            CLERK
the defense of res judicata, collateral                             Indiana Supreme Court
                                                                       Court of Appeals
estoppel, or the law of the case.                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Nancy A. McCaslin                                        Curtis T. Hill, Jr.
McCaslin & McCaslin                                      Attorney General of Indiana
Elkhart, Indiana
                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Charmae L. Lesiewicz,                                    March 15, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A03-1610-CR-2320
        v.                                               Appeal from the Elkhart Superior
                                                         Court
State of Indiana,                                        The Honorable Charles Carter
Appellee-Plaintiff.                                      Wicks, Judge
                                                         Trial Court Cause No.
                                                         20D05-1502-CM-205




Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A03-1610-CR-2320 | March 15, 2017       Page 1 of 10
                                          Case Summary
[1]   Charmae Lesiewicz (“Lesiewicz”) was convicted in absentia after a jury trial of

      Operating a Motor Vehicle while Privileges Are Suspended, as a Class A

      misdemeanor.1 She now appeals.


[2]   We affirm.



                                                   Issues
[3]   Lesiewicz presents three issues for our review. We consolidate these into the

      following two issues:

                   I.     Whether the trial court abused its discretion when it did
                          not grant a motion for a continuance of the trial; and


                  II.     Whether there was sufficient evidence to sustain the
                          conviction.


                                   Facts and Procedural History
[4]   On December 9, 2014, Lesiewicz was driving her car in Bristol, in Elkhart

      County. Lesiewicz’s driving privileges had been suspended, and in 2011 she

      had been adjudicated as having committed the infraction of Operating a Motor

      Vehicle while Privileges Are Suspended.




      1
          Ind. Code § 9-24-19-2.


      Court of Appeals of Indiana | Memorandum Decision 20A03-1610-CR-2320 | March 15, 2017   Page 2 of 10
[5]   Officer Cory Mosher (“Officer Mosher”) was on duty on the afternoon of

      December 9, 2014, and heard Lesiewicz’s vehicle, which sounded to him as

      though it had a defective or no exhaust system. Officer Mosher began to follow

      the vehicle and while doing so, he was unable to see the vehicle’s license plate.

      Officer Mosher activated his squad car’s lights and initiated the traffic stop.


[6]   When Officer Mosher reached the car, he found it occupied only by its driver,

      who provided the vehicle’s registration and State of Indiana photograph

      identification card identifying the driver as Lesiewicz. No driver’s license was

      presented to Mosher. Lesiewicz explained to Officer Mosher that her driving

      privileges were suspended.


[7]   Officer Mosher submitted the information Lesiewicz provided him to an

      Indiana Bureau of Motor Vehicles (“BMV”) database, which confirmed

      Lesiewicz’s statements concerning the suspension of her driver’s license.

      Officer Mosher subsequently placed Lesiewicz under arrest and ordered her

      vehicle towed.


[8]   On February 9, 2015, the State charged Lesiewicz with Operating a Motor

      Vehicle while Privileges Are Suspended.


[9]   On July 22, 2015, a hearing was conducted, during which Lesiewicz requested

      a jury trial. During the hearing, a jury trial was scheduled for November 12,

      2015, and the trial court instructed Lesiewicz that she needed to be present that

      day and that, if she was not, the trial could proceed in her absence.



      Court of Appeals of Indiana | Memorandum Decision 20A03-1610-CR-2320 | March 15, 2017   Page 3 of 10
[10]   A jury trial was conducted as scheduled on November 12, 2015. Lesiewicz did

       not appear in person at the trial, and her trial counsel moved for a continuance.

       The trial court denied the motion, and the trial proceeded with Lesiewicz in

       absentia. At the conclusion of the trial, the jury found Lesiewicz guilty as

       charged.


[11]   A sentencing hearing was scheduled for December 9, 2015. Lesiewicz did not

       attend the sentencing hearing. The trial court entered a judgment of conviction

       against Lesiewicz and issued a bench warrant for Lesiewicz’s arrest, but

       declined to sentence Lesiewicz in her absence.


[12]   On August 23, 2016, the bench warrant was served and Lesiewicz was arrested.

       On September 21, 2016, a sentencing hearing was conducted, at which the trial

       court sentenced Lesiewicz to 360 days imprisonment with 180 days suspended

       and thirty days of credit time.


[13]   This appeal ensued.



                                 Discussion and Decision
                            Continuance and Trial In Absentia
[14]   Lesiewicz, who was tried in absentia, contends that the trial court abused its

       discretion when it denied her trial counsel’s motion for a continuance to permit

       her to attend the trial. The United States Constitution and the Indiana

       Constitution both afford defendants in a criminal proceeding the right to be

       present at all stages of the trial. U.S. Const. amend. VI; Ind. Const. art. 1, § 13.
       Court of Appeals of Indiana | Memorandum Decision 20A03-1610-CR-2320 | March 15, 2017   Page 4 of 10
       If a defendant knowingly and voluntarily waives that right, however, trial may

       occur in absentia. Jackson v. State, 868 N.E.2d 494, 498 (Ind. 2007). As the

       Indiana Supreme Court has stated:

               When a defendant fails to appear for trial and fails to notify the
               trial court or provide it with an explanation of his absence, the
               trial court may conclude that defendant’s absence is knowing and
               voluntary and proceed with trial when there is evidence that the
               defendant knew of his scheduled trial date.


       Id. (quoting Freeman v. State, 541 N.E.2d 533, 535 (Ind. 1989)).


[15]   “The best evidence that a defendant knowingly and voluntarily waived his or

       her right to be present at trial is ‘the defendant’s presence in court on the day

       the matter is set for trial.’” Lampkins v. State, 682 N.E.2d 1268, 1273 (Ind.

       1997). Thus, when a defendant knows of the trial date but fails to appear, the

       trial court may presume that the defendant knowingly and voluntarily waived

       the right to be present at the trial. Brown v. State, 839 N.E.2d 225, 227 (Ind. Ct.

       App. 2005), trans. denied. However, “waiver can also be implied when a

       defendant is voluntarily absent from the trial.” Hagenmeyer v. State, 683 N.E.2d

       629, 630 (Ind. Ct. App. 1997) (citing James v. State, 613 N.E.2d 15, 24 (Ind.

       1993)). Further, “a defendant who has been tried in absentia ‘must be afforded

       an opportunity to explain his absence and thereby rebut the initial presumption

       of waiver.’” Brown, 839 N.E.2d at 227. Upon appellate review, we look to the

       entire record to determine whether waiver of the right to be present at trial was

       voluntary, knowing, and intelligent. Id. at 228.


       Court of Appeals of Indiana | Memorandum Decision 20A03-1610-CR-2320 | March 15, 2017   Page 5 of 10
[16]   On July 22, 2015, a pretrial hearing was conducted at which a jury trial date

       was set. Lesiewicz was personally present at the hearing and was represented

       by counsel. Her case was set for a jury trial to be conducted on November 12,

       2015. The trial court noted that Lesiewicz’s case was the second trial setting for

       that day and instructed her to remain in contact with her attorney. The court

       also stated, “You understand if you don’t show up and the case goes to trial, the

       case will be tried in your absence? That could be to your detriment if you’re not

       here to present your side of the story.” (Tr. at 21-22.) Lesiewicz verbally

       acknowledged the trial court’s admonition at the close of the hearing.


[17]   On the day of trial, November 12, 2015, Lesiewicz did not appear in person.

       Trial counsel moved for a continuance. Counsel stated that he had left

       Lesiewicz a voicemail message a week prior to the trial, and that Lesiewicz had

       left him several voicemail messages stating that she would be unable to travel

       from her Grand Rapids, Michigan, home to Elkhart for trial because she could

       not afford a bus ticket. Trial counsel acknowledged that he had informed

       Lesiewicz of the trial date, had told her “that she needed to be here on the 12 th,”

       and did not tell her that there had been a delay or reprieve from trial. (Tr. at

       32.) The trial court then denied the motion for a continuance.


[18]   On appeal, Lesiewicz notes that while she received verbal notice from the trial

       court and voicemail from counsel, she was not presented with a written trial

       date notice for which she could have submitted a signed acknowledgment. She

       acknowledges that counsel did not tell her she could disregard the trial date, but

       notes that the court observed at one point that because her trial was the second

       Court of Appeals of Indiana | Memorandum Decision 20A03-1610-CR-2320 | March 15, 2017   Page 6 of 10
       setting on November 12, 2015, “‘there was a good chance that she [might have

       been] congested out’” by another case. (Tr. at 11.) There is no indication in the

       record that Lesiewicz provided any explanation as to why she did not plan to

       attend the trial—she simply stated that she lacked transportation from

       Michigan.


[19]   Given this record, which includes clear communication from the trial court

       several months in advance of the trial date, advance notice and reminder from

       counsel the week prior to trial, and no additional explanation for the absence,

       we cannot conclude that the trial court abused its discretion when it denied the

       motion for a continuance.


                                                Sufficiency
[20]   Lesiewicz also challenges the trial court’s denial of her motion for judgment on

       the evidence and the sufficiency of the evidence. We review these types of

       challenges under the same standard—that of a challenge to the sufficiency of

       the evidence. Jones v. State, 472 N.E.2d 1255, 1259 (Ind. 1985).


[21]   Our standard of review in such cases is well settled. We consider only the

       probative evidence and reasonable inferences supporting the verdict. Drane v.

       State, 867 N.E.2d 144, 146 (Ind. 2007). We do not assess the credibility of

       witnesses or reweigh evidence. Id. We will affirm the conviction unless “no

       reasonable fact-finder could find the elements of the crime proven beyond a

       reasonable doubt.” Id. (quoting Jenkins v. State, 726 N.E.2d 268, 270 (Ind.

       2000)). “The evidence is sufficient if an inference may reasonably be drawn

       Court of Appeals of Indiana | Memorandum Decision 20A03-1610-CR-2320 | March 15, 2017   Page 7 of 10
       from it to support the verdict.” Id. at 147 (quoting Pickens v. State, 751 N.E.2d

       331, 334 (Ind. Ct. App. 2001)).


[22]   To convict Lesiewicz of Operating a Motor Vehicle while Privileges Are

       Suspended, as charged, the State was required to prove beyond a reasonable

       doubt that Lesiewicz operated a motor vehicle while her driving privileges or

       license was suspended within less than ten years after the date of a prior

       unrelated violation of either Indiana Code section 9-24-19-1 or section 9-24-19-

       2. See I.C. § 9-24-19-2; App’x Vol. 2 at 10.


[23]   Lesiewicz’s challenge centers on whether the evidence at trial was sufficient to

       establish that she was the person identified in the Bureau of Motor Vehicles

       records used to support the conviction. At trial, Lesiewicz argued that “the

       State ‘has to provide some kind of either certified booking photo or something

       indicating that it’s the same person.’” (Appellant’s Br. at 13, quoting Tr. at 99.)

       She renews that argument on appeal, and further draws our attention to facets

       of Officer Mosher’s testimony that she suggests undermine the conviction.


[24]   Lesiewicz is correct that paper records alone are insufficient to support a

       conviction of this type. “In recidivist proceedings, a mere document relating to

       a conviction of one with the same name as the defendant will not suffice to

       demonstrate that the defendant was, in fact, the person convicted of the prior

       offense.” Sullivan v. State, 517 N.E.2d 1251, 1253-54 (Ind. Ct. App. 1988), trans.

       denied. However, our supreme court has stated that “it is not necessary that a

       defendant be pointed out in the presence of the jury as the person who


       Court of Appeals of Indiana | Memorandum Decision 20A03-1610-CR-2320 | March 15, 2017   Page 8 of 10
       committed the crime,” so long as there is sufficient evidence from which the

       jury could deduce that the defendant was the perpetrator. Murphy v. State, 555

       N.E.2d 127, 129 (Ind. 1990).


[25]   The conviction here rests upon more than the paper records from the BMV.

       Officer Mosher testified that on December 9, 2014, he heard and then saw a

       vehicle with a noisy exhaust system. Upon observing the vehicle, he could not

       see its license plate, and decided to execute a traffic stop. The driver of the

       vehicle identified herself as Lesiewicz and presented a vehicle registration and

       Indiana photographic identification card bearing Lesiewicz’s name. The driver

       acknowledged her identity and that she had no driver’s license because it had

       been suspended. When Officer Mosher used BMV databases to verify

       Lesiewicz’s identity, the databases confirmed the driver’s statements concerning

       previously having had driving privileges suspended in Indiana. All of that

       information matched the information presented at trial in the form of BMV-

       certified driving records.


[26]   Officer Mosher’s testimony that all the records matched to the driver who

       identified herself as Lesiewicz, together with the printed records admitted at

       trial without any objection, is sufficient evidence to establish Lesiewicz’s

       identity. To the extent Lesiewicz directs us to Officer Mosher not having seen

       the precise documents presented at trial or other such matters, we note that

       Officer Mosher testified that the documents had the same information he

       retrieved from a BMV database on December 9, 2014. To the extent

       Lesiewicz’s other arguments request that we reweigh evidence, we are barred

       Court of Appeals of Indiana | Memorandum Decision 20A03-1610-CR-2320 | March 15, 2017   Page 9 of 10
       from doing so and conclude that there was sufficient evidence to sustain the

       conviction.



                                               Conclusion
[27]   The trial court did not abuse its discretion when it denied Lesiewicz’s motion

       for a continuance in lieu of a trial with Lesiewicz in absentia. There was

       sufficient evidence to sustain the conviction.


[28]   Affirmed.


       Najam, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A03-1610-CR-2320 | March 15, 2017   Page 10 of 10